

AMENDMENT NO. 13 AND WAIVER TO CREDIT AGREEMENT


AMENDMENT NO. 13 AND WAIVER, dated as of May 12, 2010 (this “Amendment and
Waiver”), with respect to the Credit Agreement, dated as of May 20, 2002 (as
same has been and may be further amended, restated, supplemented or modified,
from time to time, the “Credit Agreement”), by and between AMERICAN MEDICAL
ALERT CORP., a New York corporation (the “Company”) and JPMORGAN CHASE BANK,
N.A., as successor-in-interest to The Bank of New York, a national banking
association (the “Lender”).


RECITALS


The Company has requested, and the Lender has agreed subject to the terms and
conditions of this Amendment and Waiver, to provide a new acquisition loan
facility, and to amend and waive certain provisions of the Credit Agreement, all
as herein set forth.


Accordingly, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:


1.           Amendments.
 
(a)           The following definitions in Section 1.01 of the Credit Agreement
are hereby amended and restated in their entirety to provide as follows:
 
“Commitments” shall mean, collectively, the Revolving Credit Commitment, the
Term Loan Commitment, the New Term Loan Commitment, the AMI Acquisition Loan
Commitment and the LCL Acquisition Loan Commitment.


“Loan Documents” shall mean, collectively, this Agreement, the Notes, the
Security Documents, the Guaranties, any Hedging Agreement with the Lender and
each other agreement executed in connection with the transactions contemplated
hereby or thereby, as each of the same may hereafter be amended, restated,
supplemented or otherwise modified from time to time.


“Loans” shall mean, collectively, the Revolving Credit Loans, the Term Loan, the
New Term Loan, the AMI Acquisition Loan and the LCL Acquisition Loan.


“Notes” shall mean, collectively, the Revolving Credit Note, the Term Note, the
New Term Loan Note, the AMI Acquisition Loan Note and the LCL Acquisition Loan
Note.


 “Obligations” shall mean all obligations, liabilities and indebtedness of the
Company to the Lender, whether now existing or hereafter created, absolute or
contingent, direct or indirect, due or not, other than obligations, liabilities
and indebtedness acquired by assignment from third parties, but including
without limitation, all obligations, liabilities and indebtedness of the Company
arising under or relating to this Agreement, the Notes or any other Loan
Document, which shall include, without limitation, all obligations, liabilities
and indebtedness of the Company with respect to the principal of and interest on
the Loans, obligations under any Hedging Agreement, and all fees, costs,
expenses and indemnity obligations of the Company and the Guarantors hereunder
or under any other Loan Document (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the United States Bankruptcy Code), and interest that, but for the filing
of  petition in bankruptcy with respect to the Company, would accrue on such
obligations, whether or not a claim is allowed against the Company for such
interest in the related bankruptcy proceeding.

 
1

--------------------------------------------------------------------------------

 


(b)           The following definitions are hereby added to Section 1.01 of the
Loan Agreement, in their appropriate alphabetical order:
 
“Hedging Agreement” shall mean any interest rate swap, collar, cap, floor or
forward rate agreement or other agreement regarding the hedging of interest rate
risk exposure executed in connection with hedging the interest rate exposure of
the Company or any Guarantor, and any confirming letter executed pursuant to
such agreement, all as amended, supplemented, restated or otherwise modified
from time to time.


“LCL” shall mean Lifecomm LLC, a Delaware limited liability company.


“LCL Acquisition” shall mean the Company’s acquisition of 4,000 Class C
Membership Units of LCL, representing a 10.2% minority ownership interest in
LCL.


“LCL Acquisition Loan” shall have the meaning set forth in Section 2.09.


“LCL Acquisition Loan Commitment” shall mean the Lender’s obligation to make the
LCL Acquisition Loan to the Company on the LCL Effective Date, in the amount of
$2,000,000.


“LCL Acquisition Loan Note” shall have the meaning set forth in Section 2.10.


“LCL Acquisition Loan Maturity Date” shall mean May 1, 2015.


“LCL Effective Date” shall mean May __, 2010.


“VAR Agreement” shall mean that certain Value Added Reseller Agreement, dated as
of LCL Effective Date, between the Company and LCL.


(c)           The definition of the term “Applicable Margin” in Section 1.01 of
the Credit Agreement is hereby amended by (i) amending and restating the table
therein to read as follows:
 
Ratio of Consolidated Funded
Debt to Consolidated EBITDA
 
LIBOR Margin
For Revolving Credit Loans
(360 day basis)
   
LIBOR Margin for the
Term Loan, the New Term Loan,
the AMI Acquisition Loan and the
LCL Acquisition Loan
(360 day basis)
 
Less than 1.00:1.00
    1.50 %     1.75 %
Greater than or equal to 1.00:1.00 but less than 1.50:1.00
    1.75 %     2.00 %
Greater than or equal to 1.50:1.00 but less than 2.00:1.00
    2.00 %     2.25 %
Greater than or equal to 2.00:1.00
    2.25 %     2.50 %


 
2

--------------------------------------------------------------------------------

 


and (ii) amending and restating the first sentence of the paragraph following
such table to read as follows:


“Notwithstanding the foregoing, during the period commencing on the LCL
Effective Date and ending on the date of reset of the Applicable Margin in
accordance with this paragraph, the LIBOR Margin for (a) Revolving Credit Loans
shall be 1.50% and (b) the Term Loan, the New Term Loan, the AMI Acquisition
Loan and the LCL Acquisition Loan shall be 1.75%.”


(d)           Clause “(h)” of the definition of Indebtedness in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to provide
as follows:


“(h)       net liabilities of such Person under Hedging Agreements and foreign
currency exchange agreements, as calculated on a basis satisfactory to the
Lender and in accordance with accepted practice;”


(e)           Article II of the Credit Agreement is hereby amended to add the
following new sections 2.09 and 2.10 immediately following Section 2.08 thereof:


SECTION 2.09 LCL Acquisition Loan. Subject to the terms and conditions hereof,
and relying on the representations and warranties set forth herein, the Lender
agrees to make a term loan (the “LCL Acquisition Loan”) to the Company available
in a single drawdown on the LCL Effective Date in an amount not to exceed the
LCL Acquisition Loan Commitment.  The LCL Acquisition Loan may be (i) an
Adjusted Libor Loan, (ii) an Alternate Base Rate Loan or (iii) a combination
thereof. The LCL Acquisition Loan Commitment shall terminate upon funding of the
LCL Acquisition Loan on the LCL Effective Date.


SECTION 2.10 LCL Acquisition Note. The LCL Acquisition Loan made by the Lender
shall be evidenced by a promissory note of the Company, substantially in the
form of Exhibit I, with appropriate insertions (the “LCL Acquisition Note”)
payable to the order of the Lender and representing the obligation of the
Company to pay the unpaid principal amount of the LCL Acquisition Loan of the
Lender with interest thereon as prescribed in Section 3.01.  The Lender is
authorized to record the Type and the date and amount of each payment or
prepayment of principal thereof in the Lender’s records or on the grid schedule
annexed to the LCL Acquisition Loan Note; provided, however, that the failure of
the Lender to set forth each payment and other information shall not in any
manner affect the obligation of the Company to repay the LCL Acquisition Loan in
accordance with the terms of the LCL Acquisition Note and this Agreement.  The
LCL Acquisition Note, the grid schedule and the books and records of the Lender
shall constitute conclusive evidence of the information so recorded absent
manifest error.  The LCL Acquisition Note shall (a) be dated the LCL Effective
Date, (b) be stated to mature on the LCL Acquisition Loan Maturity Date and (c)
be payable as to principal in sixty (60) consecutive monthly principal
installments of $33,333.33 each, commencing June 1, 2010, and on the first day
of each month thereafter, provided that the final installment on the LCL
Acquisition Loan Maturity Date shall be in an amount equal to the remaining
principal amount then outstanding.  Repayments and prepayments of the LCL
Acquisition Loan may not be reborrowed.  The LCL Acquisition Loan Note shall
bear interest from the date thereof until paid in full on the unpaid principal
amount thereof from time to time outstanding at the applicable interest rate per
annum determined as provided in, and payable as specified in, Section 3.01.

 
3

--------------------------------------------------------------------------------

 


(f)           The first sentence of Section 3.01(g) of the Credit Agreement is
hereby amended and restated in its entirety to provide as follows:
 
“No Loan which may be funded as an Adjusted Libor Loan may be converted to or
continued as an Adjusted Libor Loan with an Interest Period that extends beyond
the Revolving Credit Commitment Termination Date, with respect to Revolving
Credit Loans, the Maturity Date, with respect to the Term Loan, the New Term
Loan Maturity Date, with respect to the New Term Loan, the AMI Acquisition Loan
Maturity Date, with respect to the AMI Acquisition Loan or the LCL Acquisition
Loan Maturity Date, with respect to the LCL Acquisition.


(g)           The following sentence is hereby added to Section 3.02 of the
Credit Agreement at the end thereof.
 
“The proceeds of the LCL Acquisition Loan shall be used by the Company solely in
connection with the LCL Acquisition.”


(h)           Section 3.03(a) of the Credit Agreement is hereby amended to add
the text “and pursuant to any Hedging Agreement with the Lender” immediately
following the text “except as provided in Section 3.08” on the fourth line of
such Section.
 
(i)            Section 3.03 of the Credit Agreement is further amended by
amending and restating the second and third sentences of Section 3.03(c) thereof
in their entirety to provide as follows:
 
“All partial prepayments of the Term Loan, the New Term Loan, the AMI
Acquisition Loan and the LCL Acquisition Loan shall be applied to the remaining
installments of principal thereof in inverse order of maturity.  Prepayments of
the Term Loan, the New Term Loan, the AMI Acquisition Loan and the LCL
Acquisition Loan may not be reborrowed.”


(j)            Section 7.02 of the Credit Agreement is hereby revised by (i)
deleting the word “and” following clause “(g)”, (ii) deleting the period
following clause “(g)” and replacing it with “; and” and (iii) adding a new
clause “(h)” immediately following clause “(h)” as follows:
 
“(h)        Indebtedness with respect to Hedging Agreements entered into by the
Company, provided that such Hedging Agreements shall be entered into in the
ordinary course of its business with respect to its business needs and not for
speculative purposes;”

 
4

--------------------------------------------------------------------------------

 


(k)           Section 7.06 is hereby amended to delete the text “and” on the
tenth line thereof immediately before the text “(f)” and to add the following
text at the end of such Section immediately preceding the period:
 
“and (g) the purchase and ownership of membership interests of LCL, in
accordance with the terms of LCL Acquisition, and additional capital
contributions to LCL in an amount not to exceed $500,000 in accordance with the
Limited Liability Company Agreement of LCL.”


(l)            Section 7.16 of the Credit Agreement is hereby amended by adding
the following text at the end thereof:
 
“Notwithstanding anything to the contrary herein, nothing herein shall be deemed
to restrict the Company from entering into and performing the VAR Agreement.”


(m)          Article VII of the Credit Agreement is hereby further amended by
adding a new Section 7.18 at the end thereof as follows:


“SECTION 7.18.   Amendment to LCL Documents.  The Company shall not cause or
permit the VAR Agreement or the Limited Liability Company Agreement of LCL to be
amended, restated, modified or supplemented in any way that would have a
material adverse effect on the rights of the Lender under the Loan Documents.”


(n)           Exhibit I attached to this Amendment is hereby added as Exhibit I
to the Credit Agreement.
 
2.           Waivers.


(a)           The Lender hereby waives the late receipt of (i) the management
prepared consolidating interim balance sheet and the related management prepared
interim consolidating statement of income of the Company and the Corporate
Guarantors, each required to be delivered to the Lender pursuant to Section
6.03(b)(ii) of the Credit Agreement and (ii) the Chief Financial Officer's
certificate, required to be delivered to the Bank pursuant to Section
6.03(b)(ii) and 6.03(c) of the Credit Agreement, all for the fiscal quarter
ended December 31, 2009.
 
(b)           The Lender hereby waives compliance by the Company and LCL with
Section 6.13 of the Credit Agreement, Affiliate”, solely with respect to the
delivery by LCL of a Guaranty, Security Agreement and the other documents
described therein, unless and until the Company shall own fifty percent (50%) or
more of the outstanding principal membership interests of LCL.
 
3.           Conditions of Effectiveness. This Amendment and Waiver shall become
effective upon receipt by (1) the Lender of (a) this Amendment and Waiver, duly
executed by the Company and each Guarantor, (b) the LCL Acquisition Loan Note,
in the form of Exhibit I hereto, (c) a certificate of the Secretary or Assistant
Secretary of the Company, dated as of the date hereof, in the form of Exhibit 1
hereto, (d) copies of the executed Limited Liability Company Agreement of LCL
and all exhibits thereto, along with copies of the membership certificates, if
any, issued by LCL to the Company, (e) the duly executed Value Added Reseller
Agreement between the Company and LCL, (f) copies of the resolutions of the
board of directors of the Company regarding the LCL Acquisition, (g) a
management forecast for the Company for the fiscal years ending December 31,
2010 and December 31, 2011, including balance sheet, income statement, cash flow
statement and financial covenant calculations, and (h) such other documents,
instruments and agreements that the Lender shall reasonably require with respect
thereto and (2) Farrell Fritz, P.C., of its reasonable attorneys’ fees and
expenses incurred in connection with the preparation, execution and delivery of
this Amendment and Waiver, plus all outstanding amounts owed to Farrell Fritz,
P.C. for unpaid attorney’s fees and expenses.

 
5

--------------------------------------------------------------------------------

 

4.           Miscellaneous.
 
(a)           This Amendment and Waiver shall be governed by and construed in
accordance with the laws of the State of New York.
 
(b)           All terms used herein shall have the same meaning as in the Credit
Agreement, as amended hereby, unless specifically defined herein.
 
(c)           This Amendment and Waiver shall constitute a Loan Document.
 
(d)           Except as expressly amended and waived hereby, the Credit
Agreement remains in full force and effect in accordance with the terms
thereof.  The Credit Agreement and the Loan Documents are each ratified and
confirmed in all respects by the Company.  The amendments and waivers herein are
limited specifically to the matters set forth above and for the specific
instance and purpose for which given and do not constitute directly or by
implication an amendment or waiver of any other provisions of the Credit
Agreement or a waiver of any Default or Event of Default which may occur or may
have occurred under the Credit Agreement or any other Loan Document.
 
(e)           Upon the effectiveness of this Amendment and Waiver, each
reference in the Credit Agreement and the other Loan Documents to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import shall mean
and be a reference to the Credit Agreement, as amended hereby.
 
(f)            The Company hereby represents and warrants that, (i) except with
respect to the matters described in the Press Release (as defined in Amendment
No. 2 to Credit Agreement, dated as of March  28, 2005 between the Company and
the Lender), the representations and warranties by the Company pursuant to the
Credit Agreement and each other Loan Document, as updated by the Schedules
attached hereto, are true and correct, in all material respects, on the date
hereof, and (ii) no Default or Event of Default exists under the Credit
Agreement or any other Loan Document; provided that, the  Lender hereby
acknowledges and agrees that the representations and warranties of the Company
contained in the Credit Agreement and those covenants set forth in Sections
6.05, 6.06, 6.07, and 6.12 of the Credit Agreement shall not be deemed (prior
to, at or after this date of this Amendment and Waiver) to be breached as a
result of the matters described in the Press Release, provided that such matter
or matters do not now or shall not hereafter cause a Material Adverse Effect or
cause the occurrence of any other Event of Default, it being agreed and
understood that the $1,500,000 charge described in the Press Release, in itself,
will not be deemed to constitute a Material Adverse Effect.
 
(g)           The Company hereby: (a) acknowledges and confirms that,
notwithstanding the consummation of the transactions contemplated by this
Amendment and Waiver, (i) all terms and provisions contained in the Security
Documents are, and shall remain, in full force and effect in accordance with
their respective terms and (ii) the liens heretofore granted, pledged and/or
assigned to the Lender as security for the Company’s obligations under the Notes
(including, without limitation, the LCL Acquisition Loan Note), the Credit
Agreement and the other Loan Documents shall not be impaired, limited or
affected in any manner whatsoever by reason of this Amendment and Waiver and
that all such liens shall be deemed granted, pledged and/or assigned to the
Lender as security for the Company’s obligations to the Lender, including,
without limitation, the LCL  Acquisition Loan; and (b) represents, warrants and
confirms the non-existence of any offsets, defenses, or counterclaims to its
obligations under the Credit Agreement or any Loan Document.

 
6

--------------------------------------------------------------------------------

 

(h)           This Amendment and Waiver may be executed in one or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one Amendment and Waiver.


[next page is signature page]

 
7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company and the Lender have caused this Amendment and
Waiver to be duly executed by their duly authorized officers as of the day and
year first above written.



 
AMERICAN MEDICAL ALERT CORP.
     
By: /s/ Jack Rhian              
 
Name:  Jack Rhian
 
Title:    President
     
JPMORGAN CHASE BANK, N.A.
     
By: /s/ Carolyn Lattanzi            
 
Name:  Carolyn Lattanzi
 
Title:    Vice President


 
8

--------------------------------------------------------------------------------

 


The undersigned, not parties to the Credit Agreement but as Guarantors under
their respective Guaranties executed in favor of the Lender, dated as of May 20,
2002, and as Grantors under the Security Agreement, dated as of May 20, 2002,
each hereby (a) accept and agree to the terms of the foregoing Amendment and
Waiver, (b) acknowledge and confirm that all terms and provisions contained in
their respective Guaranty are, and shall remain, in full force and effect in
accordance with their respective terms and that its obligations thereunder
include obligations of the Company owing to the Lender pursuant to the LCL
Acquisition Loan, and (c) (i) all terms and provisions contained in the Security
Agreement are and shall remain, in full force and effect in accordance with
their respective terms and (ii) the liens heretofore granted, pledged and/or
assigned to the Lender as security for the Guaranteed Obligations (as defined in
the Guaranty) shall not be impaired, limited or affected in any manner
whatsoever by reason of this Amendment and Waiver and that all such liens shall
be deemed granted, pledged and/or assigned to the Lender as security for the
Guarantee Obligations, including, without limitation, those Guaranteed
Obligations related to the LCL Acquisition Loan.



 
HCI ACQUISITION CORP.
   
SAFE COM INC.
   
LIVE MESSAGE AMERICA ACQUISITION CORP.
   
NORTH SHORE ANSWERING SERVICE, INC.
   
ANSWER CONNECTICUT ACQUSITION CORP.
   
MD ONCALL ACQUISITION CORP.
   
AMERICAN MEDICONNECT ACQUISITION CORP.
         
By: /s/ Jack Rhian                       
   
Jack Rhian, the President of each of
   
the foregoing corporations
 


 
9

--------------------------------------------------------------------------------

 

EXHIBIT I


LCL ACQUISITION LOAN NOTE


$2,000,000
May __, 2010



FOR VALUE RECEIVED, AMERICAN MEDICAL ALERT CORP., a Delaware corporation  (the
“Company”), promises to pay to the order of JPMORGAN CHASE BANK, N.A. (the
“Lender”), on or before the LCL Acquisition Loan Maturity Date, the principal
amount of TWO MILLION ($2,000,000) DOLLARS, in sixty (60) consecutive equal
monthly installments of $33,333.33, commencing June 1, 2010 and continuing on
the first day of each month thereafter; provided, however, that the last such
payment on the LCL Acquisition Loan Maturity Date shall be in the amount
necessary to repay in full the unpaid principal amount of the LCL Acquisition
Loan.  The Company also promises to pay interest on the unpaid principal amount
hereof from the date hereof until paid in full at the rates and at the times
which shall be determined in accordance with the provisions of the Credit
Agreement referred to below.


This Note is the “LCL Acquisition Loan Note” issued pursuant to and entitled to
the benefits of the Credit Agreement dated as of May 20, 2002 by and between the
Company and the Lender (as the same has been and may be further amended,
restated, modified or supplemented from time to time, the “Credit Agreement”),
to which reference is hereby made for a more complete statement of the terms and
conditions under which the LCL Acquisition Loan evidenced hereby was made and is
to be repaid.  Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.


Each of the Lender and any subsequent holder of this Note agrees, by its
acceptance hereof, that before transferring this Note, it shall record the date
and amount of each payment or prepayment of principal of the LCL Acquisition
Loan previously made hereunder on the grid schedule annexed to this Note;
provided, however, that the failure of the Lender or holder to set forth the LCL
Acquisition Loan, payments and other information on the attached grid schedule
shall not in any manner affect the obligation of the Company to repay the LCL
Acquisition Loan made by the Lender in accordance with the terms of this Note.


This Note is subject to prepayment pursuant to Section 3.03 of the Credit
Agreement.


Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued but unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.


All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in immediately available funds at
the office of JPMorgan Chase Bank, N.A., located at 395 North Service Road,
Melville, New York 11747 or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.


No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.


Except as may be expressly provided to the contrary in the Credit Agreement, the
Company and endorsers of this Note waive diligence, presentment, protest,
demand, and notice of any kind in connection with this Note.

 
10

--------------------------------------------------------------------------------

 


THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW WHICH WOULD APPLY THE SUBSTANTIVE LAWS OF ANOTHER
JURISDICTION.


IN WITNESS WHEREOF, the Company has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
first above written.



 
AMERICAN MEDICAL ALERT CORP.
     
By:                     
 
Name:  Jack Rhian
 
Title:     President

 
 
11

--------------------------------------------------------------------------------

 
